Title: To Benjamin Franklin from Joseph Banks, 13 August 1784
From: Banks, Joseph
To: Franklin, Benjamin



Dear Sir
Soho Square Augst. 13 1784

Willing as much as is in my Power to Clear the R. Society & myself from our share of the Charge of Illiberal treatment towards you with which I fear this Countrey may too justly be accusd, I take my Pen with no small Pleasure to inform you that I am instructed by the Council of the Royal Society to Present to you in their name the Gold medal they have struck in honor of Captn. Cook as a testimony how truly they respect those liberal Sentiments which inducd you when his return to Europe was expected to Issue your orders to such American Cruizers as were then under your direction to abstain from molesting that great Circumnavigator an act worthy those sentiments of General Philanthropy by which I have observd your Conduct ever actuated since I have had the honor of your acquaintance. At the Same time give me leave to Congratulate you on the honorable manner in which you receivd a Copy of Captn. Cooks voyage sent to you by his Britanic Majesties orders as a testimony of his Royal approbation of the same liberal Conduct.
As I suppose you would wish to know to whom you are obligd for the representation which inducd his Majesty to Send it I can Inform you that it was Ld Howe, when I, who by desire of the Admiralty conducted the General Business of that Publication reported the names of those to whom Presents of the work ought in my opinion to be sent I did not venture to insert your

name in the List but when Ld Howe on hearing my reasons for Sending one to his Most Christian Majesty approvd of them in warm Terms I thought it proper to acquaint him that you had an equal right to the same compliment a circumstance of which he was ignorant on which his Lordship of his own mere motion & without hesitation orderd your name to be inserted in the List & Obtaind his Majesties Royal assent with as little difficulty.
We have at last began to Exhibit Ballons as a matter of Profitable shew two days ago a French man who Calls himself Chevr. Moret advertisd that he would ascend at Chelsea in a machine made on Mont Golfiers Principles, Tickets were sold for a Guinea half & half a Crown & a most numerous assembly got together especialy on the outside of the Enclosure it seemd however that the Chevr. knew by Previous experiment that his Machine was so ill Constructed & so heavy that it Could not raise even its own weight above 10 feet from the Ground this at best was the result of the Experiment & the Company Finding reasons to beleive that the Chevr. never meant to ascend which they deduced from the fire pla[ce?] within being held up by wyers so thin that they soon burnd off but more especialy by a Dram bottle which they had examind in his Gondola & found empty became quite outrageous & tore to peices in a few minutes the whole apparatus.
To day a Montgolfier is to ascend in which we are told a Major Gardiner who came here from America as a Loyalist about 3 or 4 years ago is to go up with another Gentleman whose name is secret in a few days more a Globe of 32 feet filld with Gas &

well made is to Carry up a Mr. Lunardi a writer in the office of the Neapolitan minister & a Mr. Biggins who seems a well Educated young man who lives upon his Means.
Adieu dear sir beleive me Your Obedient & Faithfull servant

Jos: Banks


P.S. I will send the Gold medal by the first safe opportunity & the bronze one with it which you receive from the Soc. as one of the fellows

  

 
 
Addressed: Dr. Franklin / Passy / near / Paris
 
    
    James Cook Gold Medal
  